.   .   ~Q~~-13 (Rc~~-£~{_g812019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1    '✓I
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                            JUDGMENT IN A CRIMINAL CASE
                                              V.                                     (For Offenses Committed On or After November 1, 1987)



                                 Juan Carlos Diaz-Ortega                             Case Number: 3:19-mj-24250

                                                                                     Patrick      . Hall
                                                                                     Defendant's Attorney


        REGISTRATION NO. 91042298
                                                                                                                             OCT 2 5 2019
        THE DEFENDANT:
                                                                                                                     CLERK, U.S. DISTRICT COURT
         ISi pleaded guilty to count(s) 1 of Complaint                                                                            '                        RNIA
          D was found guilty to count(s)                                                   BY                                                       DEPUTY

            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense                                                             Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

          D The defendant has been found not guilty on count( s)
                                           -------------------
          •    Count(s)
                            ------------------
                                               dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term'\o/

                                      p,TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

          ISi Assessment: $10 WAIVED ISi Fine: WAIVED
          ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, October 25, 2019
                                                                                   Date of Imposition of Sentence


                                                                                   __!Jl
                                          ,.,--7
                 \   \J
         Reccivdf=:-_·--
                    __. -_____
                          DUSM
                                     ~C:::·/
                                                                                                        .e,~
                                                                                   HONORABLE JOHN L WEINBERG
                                                                                                               ~   i~,


                                                                                   UNiftED STATES MA !STRATE JUDGE



         Clerk's Office Copy                                                                                                     3: 19-mj-24250
